Citation Nr: 1707324	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-24 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease and degenerative joint disease of the lumbar spine, status post discectomy L4, L5-S1, rated as 20 percent disabling prior to September 12, 2012, and as 40 percent disabling beginning on that date.  

2.  Entitlement to a higher initial rating for posttraumatic atrophied left calf muscle associated with sciatic nerve damage intraoperatively with absence of left ankle deep tendon reflex, rated as 40 percent disabling prior to November 15, 2015, and as 60 percent disabling beginning on that date.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which granted service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, status post discectomy L4, L5-S1, and assigned a 20 percent rating, effective May 1, 2007, and granted service connection for posttraumatic atrophied left calf muscle, and assigned a 10 percent rating effective May 1, 2007. In a January 2012 rating decision the RO awarded an increased 40 percent rating for the service-connected left calf disability, effective May 1, 2007. In a February 2015 rating decision the RO granted an increased rating of 40 percent for the service-connected lumbar spine disability, effective September 12, 2012. Subsequently, in a November 2015 rating decision, the RO again increased the rating for the service connected left calf disability to 60 percent, effective November 4, 2015.  However, because the increased disability ratings assigned are not the maximum ratings available throughout the period on appeal, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

This matter was previously before the Board in February 2016, at which time it was remanded for additional development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are necessary, under Correia, there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran's lumbar spine was assessed in January 2008, February 2011, and November 2015 VA examinations; however, the examiners failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate orthopedic examination, to include a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal.  

With respect to the rating for posttraumatic atrophied left calf muscle with sciatic nerve damage associated with the lumbar spine disability on appeal, the disability benefits questionnaire (DBQ) utilized by VA examiners for examinations of the spine includes the collection of information related to associated neurological impairment.  The Board finds that remand of the matter of whether an increased rating for posttraumatic atrophied left calf muscle with sciatic nerve damage is warranted, because the evidentiary development related to the lumbar spine will likely also pertain to the left calf disability.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If the RO or AMC deems the above-noted records do not exist or that any additional attempts to obtain these records would be futile, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2. The RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected lumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC must ensure the examiner provides all information required for rating purposes.  

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resort to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.  

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's lumbar spine disability conducted during the course of the appeal in January 2008, February 2011, and November 2015.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

3.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




